[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           DECEMBER 28, 2006
                              No. 06-12556                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 05-00517-CR-T-17-EAJ

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

CLARENCE HENDRICKS,

                                                      Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (December 28, 2006)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Clarence Hendricks appeals his concurrent 135-month sentences for
conspiracy to possess and possession with intent to distribute five or more

kilograms of cocaine while aboard a vessel subject to United States jurisdiction in

violation of 46 U.S.C. §§ 1903(a),(g), and (j), 21 U.S.C. § 960(b)(1)(B)(ii), and 18

U.S.C. § 2. Hendricks argues on appeal that the district court erred in refusing to

grant a minor role reduction, because he was the least culpable among the

participants.

                                    BACKGROUND

         Hendricks pled guilty to the two count indictment, admitting that the

government could prove that he was on board a go-fast boat which the Coast Guard

intercepted on November 4, 2005. According to the undisputed facts of the

presentence investigation report (“PSI”), the Coast Guard intercepted the boat at

sea after the crew had attempted evasive maneuvers and had thrown cocaine bales,

nautical charts, a GPS device and personal belongings overboard. After boarding

the boat, the Coast Guard recovered 1,832 kilograms of cocaine. Four people were

on the boat and one of them admitted to being the captain of the vessel. The

captain reported that he had been paid twenty million Columbian pesos and that

each of the crew, including Hendricks, were to be paid ten million Columbian

pesos.

         The PSI calculated an total offense level of thirty-three, based on the base



                                             2
level offense, the safety valve provision, and a three-level reduction for acceptance

of responsibility and timely notification of intent to plea guilty. With a criminal

history category of I, the advisory guideline range was 135-168 months of

imprisonment. Hendricks objected to the PSI, claiming that he was entitled to at

least a two-level reduction as a minimal or minor participant in the offense. The

district court overruled the objection, and sentenced Hendricks to concurrent

sentences of 135 months.

                             STANDARD OF REVIEW

      We review the district court’s determination of Hendricks’ role in the

offense for clear error. United States v. Rodriguez De Varon, 175 F.3d 930, 937

(11th Cir. 1999)(en banc).

                                    DISCUSSION

      Hendricks argues that he is entitled to either a minimal or minor role

reduction under U.S.S.G. § 3B1.2 , because as a crewman he was less culpable

than other participants in the offense. As further support that he had a minor role,

he asserts that (1) he had no interest in the cocaine; (2) he did not organize the

transaction; (3) he did not have knowledge of the scope and nature of the offense;

(4) he had no supervisory or decision-making authority; (5) he had no independent

control over the drugs; and (6) he did not possess a firearm for security or authority



                                           3
purposes.

      Sentencing courts should consider two elements when determining a

defendant's role in an offense: “first, the defendant's role in the relevant conduct for

which [he] has been held accountable at sentencing, and, second, [his] role as

compared to that of other participants in [his] relevant conduct.” Rodriguez De

Varon, 175 F.3d at 940. A defendant bears the burden of proving his minor role

by a preponderance of the evidence. Id. at 939. When making the minor-role

determination in a drug case, the sentencing court may consider “the amount of

drugs, fair market value of drugs, amount of money to be paid to the courier,

equity interest in the drugs, role in planning the criminal scheme, and role in the

distribution.” Id. at 945.

      Here the court did not clearly err in refusing to grant Hendricks’ a minor role

adjustment. First, Hendricks’ sentence was based only on the relevant conduct for

which he was held accountable at sentencing: the cocaine recovered from the boat

on which he was traveling. The amount of drugs is a material consideration in

determining Hendricks’ role. Id. at 943. Furthermore, although Hendricks has

shown that he played a lesser role than the captain, who received an enhancement

for his conduct, this alone does not entitle him to a minor role reduction based on

the second prong. “The fact that a defendant’s role may be less than that of other



                                           4
participants engaged in the relevant conduct may not be dispositive. . . since it is

possible that none are minor or minimal participants.” Id. at 944. Hendricks has

failed to show he was less culpable than most other participants. See U.S.S.G. §

3B1.2, cmt. n.3. Therefore, there was no clear error in the district court's refusal to

apply a minor role reduction in this case, and we affirm.

AFFIRMED.




                                           5